     Case 1:20-cv-03127-SAB     ECF No. 38      filed 08/27/20   PageID.292 Page 1 of 4



 1
                                                                              FILED IN THE

 2                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 3                                                                  Aug 27, 2020
 4                                                                       SEAN F. MCAVOY, CLERK



 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 STATE OF WASHINGTON, STATE OF                    No. 1:20-CV-03127-SAB
 9 COLORADO, STATE OF
10 CONNECTICUT, STATE OF ILLINOIS
11 STATE OF MARYLAND, STATE OF                      ORDER GRANTING
12 MICHIGAN, STATE OF MINNESOTA,                    PLAINTIFFS’ MOTION FOR
13 STATE OF NEVADA, STATE OF NEW                    EXPEDITED DISCOVERY
14 MEXICO, STATE OF OREGON, STATE
15 OF RHODE ISLAND, STATE OF
16 VERMONT, COMMONWEALTH OF
17 VIRGINIA, and STATE OF
18 WISCONSIN,
19        Plaintiffs,
20        v.
21 DONALD J. TRUMP, in his official
22 capacity as President of the United States
23 of America; UNITED STATES OF
24 AMERICA; LOUIS DEJOY, in his official
25 capacity as Postmaster General; UNITED
26 STATES POSTAL SERVICE,
27        Defendants.
28

      ORDER GRANTING PLAINTIFFS’ MOTION TO EXPEDITE ~ 1
     Case 1:20-cv-03127-SAB      ECF No. 38   filed 08/27/20   PageID.293 Page 2 of 4



 1        Before the Court is Plaintiffs’ Motion for Expedited Discovery, ECF No. 14.
 2 A videoconference was held on August 27, 2020. Plaintiffs’ counsel Kristin
 3 Beneski and Defendants’ counsel Joseph Borson appeared by videoconference.
 4 The following counsel also appeared for Plaintiffs: for the state of Washington
 5 Cristina Sepa, for the state of Maryland Jeffrey Dunlap, for the State of Minnesota
 6 Angela Behrens, for the State of Oregon James Smith, and for the Commonwealth
 7 of Virginia Carol Lewis.
 8        On August 18, 2020, Plaintiffs filed this instant action challenging recent
 9 activities taken by the Postmaster General that affect postal services nationwide.
10 Plaintiffs assert these changes undermine the United States Postal Service’s
11 provision of constituent and timely mail service and threaten to disenfranchise
12 American voters in the upcoming election. ECF No. 1. Plaintiffs ask the Court to
13 permit them to start the discovery process early by allowing them to submit
14 interrogatories and request for production to Defendants, pursuant to Fed. R. Civ.
15 P. 26(d), which provides that a party may not seek discovery from any source
16 before the parties have held their Rule 26(f) conference, unless the Court so orders.
17        Defendants argue that Plaintiffs have not shown what additional evidence
18 they need, nor have they targeted the request narrowly to support any potential
19 preliminary injunction. They argue the requests are overbroad or duplicative of
20 information already available to Plaintiffs. Defendants argue they plan to bring a
21 motion to dismiss based on standing and subject matter jurisdiction so it would be
22 premature to order discovery now. They maintain the proposed 10-day response
23 time is not practical and is unduly burdensome.
24        The Court will apply the good cause standard in reviewing Plaintiffs’
25 request. See Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 275 (N.D.
26 Calif. 2002). “Good cause may be found where the need for expedited discovery,
27 in consideration of the administration of justice, outweighs the prejudice to the
28 responding party.” Id. at 276. Factors commonly considered in determining the

      ORDER GRANTING PLAINTIFFS’ MOTION TO EXPEDITE ~ 2
        Case 1:20-cv-03127-SAB   ECF No. 38    filed 08/27/20   PageID.294 Page 3 of 4



 1 reasonableness of expedited discovery include, but are not limited to: (1) whether a
 2 preliminary injunction is pending; (2) the breadth of the discovery request; (3) the
 3 purpose of requesting the expedited discovery; (4) the burden on the defendants to
 4 comply with the requests; and (5) how far in advance of the typical discovery
 5 process the request was made. American LegalNet, Inc. v. Davis, 673 F.Supp.2d
 6 1063, 1067 (C.D. Cal. 2009) (citations omitted).
 7         Here, the administration of justice outweighs any prejudice to Defendants.
 8 Plaintiffs indicate they plan on filing a preliminary injunction or seek a writ of
 9 mandamus shortly. These motions will need to be heard on an expedited basis,
10 given that the U.S. elections are less than ten weeks away. The Court finds
11 Plaintiffs’ discovery requests are narrowly tailored to the relief they are seeking.
12 Given the extraordinary public interest that is a stake and the vast resources of
13 Defendants, Plaintiffs’ request is not unduly burdensome.
14 //
15 //
16 //
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER GRANTING PLAINTIFFS’ MOTION TO EXPEDITE ~ 3
     Case 1:20-cv-03127-SAB      ECF No. 38    filed 08/27/20   PageID.295 Page 4 of 4



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    Plaintiffs’ Motion to Expedite Discovery, ECF No. 14, is
 3 GRANTED.
 4        2.    The parties are directed to meet and confer to determine whether the
 5 proposed September 17, 2020 hearing date would be appropriate to hear the
 6 parties’ anticipated pretrial motions, to propose an agreed upon briefing schedule,
 7 to decide if it is preferable if the hearing is held in Yakima or Spokane, and notify
 8 the Court on or before August 31, 2020.
 9        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
10 and forward copies to counsel.
11        DATED this 27th day of August 2020.
12
13
14
15
16
                                    Stanley A. Bastian
17
                             Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28

      ORDER GRANTING PLAINTIFFS’ MOTION TO EXPEDITE ~ 4
